

116 S123 ES: Ensuring Quality Care for Our Veterans Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 123IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Veterans Affairs to enter into a contract or other agreement with a
			 third party to review appointees in the Veterans Health Administration who
			 had a license terminated for cause by a State licensing board for care or
			 services rendered at a non-Veterans Health Administration facility and to
			 provide individuals treated by such an appointee with notice if it is
			 determined that an episode of care or services to which they received was
 below the standard of care, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Quality Care for Our Veterans Act.2.Third party review of appointees in Veterans Health Administration who had a license terminated for cause and notice to individuals treated by those appointees if determined that an episode of care or services to which they received was below the standard of care(a)Third party review(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract or other agreement with an organization that is not part of the Federal Government to conduct a clinical review for quality management of hospital care or medical services furnished by covered providers.(2)QualificationsThe Secretary shall ensure that each review of a covered provider under this subsection is performed by an individual who is licensed in the same specialty as the covered provider.(b)Notice to patients treated by covered providersWith respect to hospital care or medical services furnished by a covered provider under the laws administered by the Secretary, if a clinical review for quality management under subsection (a) determines that the standard of care was not met during an episode of care, the Secretary shall notify the individual who received such care or services from the covered provider as described in applicable policy of the Veterans Heath Administration.(c)DefinitionsIn this section:(1)Covered providerThe term covered provider means an individual who—(A)was appointed to the Veterans Health Administration under section 7401 of title 38, United States Code; and(B)had a license terminated for cause by a State licensing board for hospital care or medical services provided in a facility that is not a facility of the Veterans Health Administration.(2)Hospital care or medical servicesThe terms hospital care and medical services have the meanings given those terms in section 1701 of title 38, United States Code.Passed the Senate June 30, 2020.Secretary